


Exhibit 10.2


FORM OF PERFORMANCE SHARE AWARD AGREEMENT


This Performance Share Award Agreement, including Appendix I attached hereto,
(together with the Notice of Grant of Performance Share Award (the “Grant
Notice”) attached hereto and incorporated by reference herein, the "Performance
Share Award Agreement") is made and entered into as of the grant date set forth
on the Grant Notice (the "Date of Grant"), by and between Health Net, Inc., a
Delaware corporation (the "Company"), and the recipient identified on the Grant
Notice, an employee of the Company or a subsidiary of the Company (the
"Recipient").
WHEREAS, the Compensation Committee (the "Committee") of the Board of Directors
(the "Board") of the Company has approved the grant (the “Grant”) of a
performance share award to the Recipient as set forth below under the Company's
2006 Long-Term Incentive Plan, as amended from time to time (the "Plan").
Capitalized terms used but not defined herein shall have the meanings set forth
in the Plan.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained and intending to be legally bound hereby, the parties agree as
follows:
1.Grant of Performance Shares. The Company hereby grants to the Recipient a
performance share award consisting of the target number set forth on the Grant
Notice (the "Target Award") of rights to receive ("Performance Shares"), upon
vesting, a share of the Common Stock, par value $.001 per share, of the Company
(the "Common Stock"), subject to all of the terms and conditions of this
Performance Share Award Agreement. The actual number of shares earned by the
Recipient may differ from the Target Award, as further described on Appendix I.
2.    Vesting. Except as otherwise provided in Section 3 or 10 hereof, the
Performance Shares shall vest as set forth on Appendix I.
3.    Termination of Employment.
(a)    Except as otherwise set forth in Section 10, if prior to any Vesting
Date, the Recipient's employment with the Employer is terminated by either the
Recipient or the Employer for any reason (a "Termination Event"), then all
unvested Performance Shares shall be immediately forfeited at such time.
(b)    If the Recipient violates the terms of Section 4 of this Performance
Share Award Agreement (a "Breach Event"), in addition to being subject to all
remedies in law or equity that the Company may assert, then at any time
thereafter the Company, in its sole and absolute discretion, may, with respect
to any Common Stock attributable to a Performance Share: (i) to the extent that
the Common Stock is beneficially owned by the Recipient, reacquire from the



--------------------------------------------------------------------------------




Recipient, in return for an amount equal to the par value of the Common Stock
which was paid by the Recipient to the Company as described in Section 2 above,
any or all of the shares of such Common Stock; and (ii) to the extent that the
Common Stock has been sold, assigned or otherwise transferred by the Recipient,
recover from the Recipient an amount equal to the Gain Realized (as defined in
Section 4 below) from such sale, assignment or transfer.
(c)    Upon the occurrence of a Breach Event, the Company may elect to purchase
all or any portion of the Common Stock pursuant to this Section 3 by delivery of
written notice to the Recipient within ninety (90) days after the Company
becomes aware of the occurrence of such Breach Event.
4.    Employment/Association with Company Competitor. The Recipient hereby
agrees that, during (i) the six-month period following a termination of the
Recipient's employment with an Employer that entitles the Recipient to receive
severance benefits under an agreement with or the policy of the Company or an
Employer or (ii) the twelve-month period following a termination of the
Recipient's employment with an Employer that does not entitle the Recipient to
receive such severance benefits (the period referred to in either clause (i) or
(ii), the "Noncompetition Period"), the Recipient shall not undertake any
employment or activity (including, but not limited to, consulting services) with
a Competitor (as defined below), where the loyal and complete fulfillment of the
duties of the competitive employment or activity would call upon the Recipient
to reveal, to make judgments on or otherwise use any confidential business
information or trade secrets of the business of the Company or any Subsidiary to
which the Recipient had access during the Recipient's employment with the
Employer. In addition, the Recipient agrees that, during the Noncompetition
Period applicable to the Recipient following termination of employment with the
Employer, the Recipient shall not, directly or indirectly, solicit, interfere
with, hire, offer to hire or induce any person, who is or was an employee of the
Company or any of its Subsidiaries during the 12 month period prior to the date
of such termination of employment, to discontinue his or her relationship with
the Company or any of its Subsidiaries or to accept employment by, or enter into
a business relationship with, the Recipient or any other entity or person. In
the event that the Recipient breaches the covenants set forth in this first
paragraph of Section 4, it shall be considered a Breach Event under Section 3
above.
"Gain Realized" shall equal the difference between (x) the par value paid by the
Recipient for the Common Stock issued in respect of the Performance Shares and
(y) the greater of the Fair Market Value (as defined in the Plan) of the Common
Stock issued in respect of the Performance Shares (I) on the date of transfer of
such Common Stock or (II) on the date such competitive activity with a
Competitor was commenced by the Recipient; and "Competitor" shall refer to any
health maintenance organization or insurance company that provides managed
health care or related services similar to those provided by the Company or any
Subsidiary.
It is hereby further agreed that if any court of competent jurisdiction shall
determine that the restrictions imposed in this Section 4 are unreasonable
(including, but not limited to, the definition of Competitor or the time period
during which this provision is applicable), the parties



--------------------------------------------------------------------------------




hereto hereby agree to any restrictions that such court would find to be
reasonable under the circumstances.
The Recipient acknowledges that the services to be rendered by the Recipient to
the Company are of a special and unique character, which gives this Performance
Share Award Agreement a peculiar value to the Company, the loss of which may not
be reasonably or adequately compensated for by damages in an action at law, and
that a material breach or threatened breach by the Recipient of any of the
provisions contained in this Section 4 will cause the Company irreparable
injury. Recipient therefore agrees that the Company may be entitled, in addition
to the remedies set forth above in this Section 4 and any other right or remedy,
to a temporary, preliminary and permanent injunction, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security, enjoining or restraining Recipient from any such violations or
threatened violations.
4A.    Compensation Recovery (Clawback). In the event that Recipient is subject
to the Company’s Compensation Recovery Policy, as such policy may be amended
from time to time (the “Compensation Recovery Policy”), notwithstanding anything
in this Performance Share Award Agreement to the contrary, any Performance
Shares granted, or Common Stock attributable to a Performance Share, hereunder
shall be subject to the terms and conditions of the Compensation Recovery
Policy.
5.    No Rights as a Stockholder. The Recipient shall not be entitled to
dividends, if any, that are paid with respect to the shares of Common Stock
unless and until the Performance Shares have vested and shares of Common Stock
have been delivered with respect thereto. Recipient shall also not have the
right to vote any shares subject to the Performance Shares unless and until the
Performance Shares shall have vested and shares of Common Stock have been
delivered with respect thereto.
6.    Notices. Any notice or communication given hereunder shall be in writing
and shall be given electronically (e.g., email) or by fax or first class mail,
certified or registered with return receipt requested, and shall be deemed to
have been duly given three (3) days after first class mailing or twenty-four
(24) hours after transmission of an email or a fax to the following addresses:
To the Recipient at:
Address on record at Health Net, Inc. as of the date
any notice is to be delivered.



To the Company at:        Health Net, Inc.
21650 Oxnard Street
Woodland Hills, California 91367
Attention: General Counsel


or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.





--------------------------------------------------------------------------------




7.    Securities Laws Requirements. The Company shall not be obligated to
transfer any shares of Common Stock from the Recipient to another party, if such
transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended from time to time (the "Securities Act") (or
any other federal or state statutes having similar requirements as may be in
effect at that time). Further, the Company may require as a condition of
transfer of any shares to the Recipient that the Recipient furnish a written
representation that he or she is holding the shares for investment and not with
a view to resale or distribution to the public. The Company either has or will
file an appropriate registration statement on Form S-8 (or other applicable
form), and has taken or will take such actions as necessary to keep the
information therein current from time to time, in order to register the Common
Stock under the Securities Act and shall use its commercially reasonable efforts
to cause such registration statement to become effective and to maintain the
effectiveness of such registration.
8.    Protections Against Violations of Performance Share Award Agreement. This
Performance Share Award Agreement is not transferable, other than by will or
pursuant to the laws of descent and distribution.
9.    Taxes. The Recipient understands that he or she (and not the Company)
shall be responsible for any tax obligation that may arise as a result of the
transactions contemplated by this Performance Share Award Agreement and shall
pay to the Company, in any method as set forth in Section 8.6 of the Plan, the
amount determined by the Company to be such tax obligation at the time such tax
obligation arises. Such tax obligation shall be satisfied through the
withholding of shares by the Company or such other manner as determined by the
Company in its sole discretion. If the Recipient fails to make such payment, the
number of shares necessary to satisfy the tax obligations shall be forfeited.
10.    Change in Control. Notwithstanding the provisions of Section 3 hereof, in
the event that there shall occur a Change in Control (as defined in the Plan),
each Performance Share shall become fully vested immediately upon the occurrence
of the Change in Control as if the Target Performance Level (set forth on
Appendix I hereto) had been achieved as of the date of the Change in Control.
Notwithstanding anything in the Plan or this Performance Share Award Agreement
to the contrary, there shall be no acceleration of the payment of the
Performance Shares if such accelerated payment would cause the Performance
Shares to fail to comply with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended.
11.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Performance Share Award Agreement shall in no way
be construed to be a waiver of such provision or of any other provision hereof.
12.    Governing Law. This Performance Share Award Agreement shall be governed
by and construed according to the laws of the State of Delaware without regard
to its principles of conflict of laws.



--------------------------------------------------------------------------------




13.    Amendments. This Performance Share Award Agreement may be amended or
modified at any time by the Committee; provided, however, that the amendment or
modification of this Performance Share Award Agreement shall not, without the
consent of the Recipient, adversely affect the rights of the Recipient under
this Performance Share Award Agreement. The Board may terminate or amend the
Plan at any time; provided, however, that the termination or any modification or
amendment of the Plan shall not, without the consent of the Recipient, impair
the rights of the Recipient under this Performance Share Award Agreement.
14.    Survival of Terms. This Performance Share Award Agreement shall apply to
and bind the Recipient and the Company and their respective permitted assignees
and transferees, heirs, legatees, executors, administrators and legal
successors.
15.    Agreement Not a Contract for Services; Rights to Terminate Employment.
Neither the grant of the Performance Shares, this Performance Share Award
Agreement nor any other action taken pursuant to this Performance Share Award
Agreement shall constitute or be evidence of any agreement or understanding,
express or implied, that the Recipient has a right to continue to provide
services as an officer, director, employee or consultant of the Company and/or
the Employer for any period of time or at any specific rate of compensation.
Nothing in the Plan or in this Performance Share Award Agreement shall confer
upon the Recipient the right to continue in the employment of an Employer or
affect any right which an Employer may have to terminate the employment of the
Recipient. The Recipient specifically acknowledges that the Employer intends to
review the Recipient's performance from time to time, and that the Company
and/or the Employer has the right to terminate the Recipient's employment at any
time, including a time in close proximity to any Vesting Date, for any reason,
with or without cause. The Recipient acknowledges that upon his or her
termination of employment with an Employer for any reason, then all unvested
Performance Shares shall be immediately forfeited at such time.
16.    Decisions of Board or Committee. The Board or the Committee shall have
the right to resolve all questions which may arise in connection with this
Performance Share Award Agreement or the Performance Shares. Any interpretation,
determination or other action made or taken by the Board or the Committee
regarding the Performance Shares, the Plan or this Performance Share Award
Agreement shall be final, binding and conclusive.
17.    Failure to Execute Agreement. This Performance Share Award Agreement and
the Performance Shares granted hereunder are subject to the Recipient returning
a counter-signed copy of this Performance Share Award Agreement to the
designated representative of the Company on or before the [___] day after the
Date of Grant (except as otherwise determined by the Compensation Committee of
the Company or a subcommittee thereof in its sole discretion). In the event that
the Recipient fails to so return a counter-signed copy of this Performance Share
Award Agreement within such period, then this Performance Share Award Agreement
and the Performance Shares granted hereunder shall automatically become null and
void and shall have no further force or effect. Electronic acceptance of this
Performance Share Award Agreement shall constitute an



--------------------------------------------------------------------------------




execution of the Performance Share Award Agreement by the Recipient and a return
of the counter-signed copy to the Company.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Performance Share Award Agreement to be effective as of the Date of Grant.


Health Net, Inc.




                                                    
Name:                        
Title:


RECIPIENT HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES THAT HE/SHE IS AN EMPLOYEE AT
WILL AND MAY BE TERMINATED BY THE EMPLOYER AT ANY TIME, WITH OR WITHOUT CAUSE.


Your acceptance of this Performance Share Award Agreement indicates that you
accept and agree to all the terms and provisions of the foregoing Performance
Share Award Agreement and attached Grant Notice, and to all the terms and
provisions of the Health Net, Inc. 2006 Long-Term Incentive Plan, as amended to
date, incorporated by reference herein.




                                
Name:         





--------------------------------------------------------------------------------




APPENDIX I


PERFORMANCE PERIOD,
VESTING AND PERFORMANCE GOALS







--------------------------------------------------------------------------------








Notice of Grant of Performance Share Award
Health Net, Inc.






Plan Name:            Health Net, Inc. 2006 Long-Term Incentive Plan, as amended


Recipient Name:        


Recipient ID:            


Grant Date:            


Target Number:        


    



